PER Curiam.
For the reasons stated by Judge Keating for dismissing the petition, the application for leave to appeal will be denied.
Applicant made an additional contention at the hearing below which was not set forth in his original petition, or in the supplemental petition prepared by his court appointed counsel, which was that because of certain conversations with *657the sheriff of Kent County subsequent to his conviction and prior to the expiration of thirty days thereafter, he had been led to believe that he was unable to take an appeal because it would cost $500 to do so.
A careful reading of Judge Keating’s opinion makes it clear that he did not believe the applicant’s assertion as to his conversation with the sheriff. Moreover, under Code (1961 Supp.), Article 27, § 645C, the applicant was required to include in his verified petition to be filed with the clerk of the circuit court, facts within his personal knowledge which must be sworn to affirmatively as true and correct, which he did not do with respect to his alleged conversation with the sheriff, so that this claim on his part was not properly presented to the judge below, nor is it entitled to consideration on his application for leave to appeal.

Application denied.